Citation Nr: 1533574	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  11-31 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	J. Michael Woods


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1988 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The claim was remanded in September 2014 for additional development.

The Board has expanded the scope of the Veteran's appeal of service connection for PTSD to include the psychiatric disorders diagnosed during the appeal as reflected on the title page, in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran suffers from PTSD related to his active duty.
 
2.  The Veteran's depressive disorder is related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110 , 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309 (2014).
 
2.  The criteria for service connection for a depressive disorder have been met.  38 U.S.C.A. §§ 1101 , 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159 , 3.303, 3.307, 3.309 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, the Board finds that VA has satisfied its duty to notify through a December 2008 letter.  The claim was then adjudicated in March 2010, and most recently in an December 2014 supplemental statement of the case.  Mayfield, 444 F. 3d at 1333-34.

Relevant to the duty to assist, the Veteran's service treatment records and VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  Additionally, the Veteran was afforded a VA examination in October 2014 in order to adjudicate his PTSD claim.  That examination addressed the etiology of the Veteran's current psychiatric disorder.  The Board finds that the proffered opinion was based upon thorough interview with the Veteran and review of the record.  From this evidence, conclusions with reasoned medical explanations were reached and are sufficient to decide the Veteran's claim.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Analysis

The Veteran contends that he currently suffers from PTSD and/or depression due to events that occurred during active service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may be granted with medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307, (ii) present manifestations of the same chronic disease, and (iii) evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Such includes psychosis, but not PTSD.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, including psychosis, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

In this case, the Board finds that service connection for PTSD is not warranted, as the weight of the competent and credible evidence is against a finding that the Veteran has a been diagnosed with PTSD in accordance with 38 C.F.R. § 4.125(a) during the appeal period.  Specifically, the VA treatment records reflect that the Veteran underwent an initial PTSD assessment  in August 2007, at which time he reported that he had seen friends shot while in service, and had nightmares and night sweats related to service.  He was sometimes distracted and had intrusive thoughts about the war.  He was diagnosed with cocaine and alcohol dependence, rule out PTSD, chronic, rule out substance-induced mood disorder, and rule out major depressive disorder.  Such diagnoses, however, were provided prior to the appeal period beginning in November 2008.  Since November 2008, the treatment records show a medical history of PTSD, anxiety, and depression, but no current diagnosis of PTSD or treatment thereof.  Moreover, PTSD screens throughout the appeal period appear inconclusive, as some are positive, yet others are negative.  To that extent, however, a PTSD screen does not equate to a diagnosis as per the DSM.  Finally, on October 2014 VA examination, it was concluded that the Veteran did not meet the criteria for a diagnosis of PTSD.  Rather, he met the criteria for a diagnosis of major depressive disorder based upon his service experiences.

Specifically, on October 2014 VA examination, the Veteran reported depressed mood, loss of interest in pleasurable activities, sleep disturbance with distressing dreams, fatigue, and occasional feelings of worthlessness.  Such symptoms were considered to be related to an unspecified depressive disorder, which was at least as likely as not related to his time in service.  His symptoms were mild in degree.  While he endorsed symptoms that met criterion A, to include being under fire on a few occasions in Southwest Asia, he did not meet the other criterion for a diagnosis of PTSD. 

Based upon the probative medical evidence in this case, including the medical treatment records and VA examination, the Board concludes that the Veteran's depressive disorder was at least as likely as not caused or aggravated by his service.  The Board has given weight to the Veteran's statements indicating stressful experiences in service, and such statements were deemed credible by the 2014 VA examiner when diagnosing the Veteran with a depressive disorder related to his service.  Accordingly, service connection for a depressive disorder is granted.

However, because the preponderance of the evidence is against a finding that the Veteran has a current diagnosis of PTSD, the claim for service connection for PTSD must be denied.  The Board notes that in the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. at 225.  The medical evidence in this case is against a finding that the Veteran suffers from PTSD. 

Although the Veteran contends that his PTSD was caused or aggravated by his service, the Board accords his statements regarding the etiology of this disorder less probative value as he is not competent to opine on such a complex medical question.  It is true that lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460 (1999). 

While the Veteran is competent to state his symptoms and in-service stressors, he is not competent to state that he meets the criteria for a diagnosis of PTSD based upon those stressors, as he does not have the requisite knowledge and skills to determine such etiology.  Such a conclusion requires medical skill and review of the mental health findings in service and since service. 

As the Board finds that the preponderance of the evidence is against the claim for  service connection for PTSD, the benefit of the doubt doctrine is not for application. However, with regard to the claim for service connection for a depressive disorder, the Board has applied the benefit of the doubt in the Veteran's favor, and that claim is granted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107.



ORDER

 Service connection for PTSD is denied

 Service connection for a depressive disorder is granted. 




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


